 



Exhibit 10.1

June 19, 2003

Mr. Jeremy P. Coote
109 Brooke Farm Road
St. Davids, PA 19087

Dear Jeremy:

On behalf of Manugistics, Inc. (“Manugistics”) and Manugistics Group, Inc. (the
“Company”), we are pleased to confirm our offer for the positions of President
of Manugistics and President of the Company, effective June 23, 2003 (the
“Effective Date”), reporting to me as Chief Executive Officer and Chairman of
the Board. In your position as President of Manugistics, your salary will be
$25,000.00 per month and will be payable in accordance with Manugistics’ policy.
You will not receive any additional compensation as President of the Company.
Each of these positions is at-will and may be terminated at any time by you,
Manugistics or the Company, for any or no reason, with or without cause. These
positions are also exempt from the overtime provisions of federal and state law.

As President of Manugistics, you are eligible to begin participation in
Manugistics’ FY 04 Incentive Plan Program, (and for each year thereafter as such
program is defined by Manugistics), which commenced March 1, 2003. Under this
incentive plan, you are eligible to receive an annual incentive bonus of up to
75% of your annual base salary. During the first twelve (12) months of your
employment with the Manugistics, you will earn a minimum of fifty percent (50%)
of such annual incentive bonus. Such bonus, or portion thereof, will be paid in
equal quarterly installments, based on corporate performance metrics applicable
on a Company-wide basis. This incentive bonus, if any, is payable within
forty-five (45) days of the close of each quarter in which it is earned. For the
purposes of this letter, “quarter” and “quarterly” shall mean a fiscal quarter
of the Company. Please note that during the first and last quarters of your
employment with Manugistics, the amount of incentive cash compensation payable
under the applicable Incentive Plan Program, if any, shall be pro rated based on
the number of days in the quarter you are employed by Manugistics.

Under the FY 04 Incentive Plan Program (and for each year thereafter as such
program is defined by Manugistics), you are also eligible to receive up to 75%
of your annual base salary based on Americas (as defined below) Sales
performance. Such 75%, or portion thereof, will be paid in equal quarterly
installments. Your Americas Sales performance objectives will be defined, on an
annual basis, by me (following consultation with you). For FY 04, the objective
will be provided to you following the commencement of your employment. This
incentive bonus, if any, will also be paid within forty-five (45) days of the
close of each quarter in which it is earned and will be pro rated as described
above.

You will be granted on the Effective Date, an option to purchase 1,000,000
shares of common stock of the Company vesting over five (5) years from the
Effective Date in sixty (60) equal monthly installments under a stock option
plan of the Company. The option shall be granted with an exercise price per
share equal to the fair market value of a share of common stock of the Company
on the grant date as determined according to the plan under which the option is
issued.

Additionally, you will be granted on the Effective Date, two additional options
(the “Performance Options”) to acquire shares of common stock of the Company.
The Performance Options shall vest as follows:



(1)   The first Performance Option shall be an option to acquire 200,000 shares
of common stock of the Company, which shall vest on the earlier of: (a) the last
day of the first consecutive four quarter period in which the Company achieves
an Adjusted Operating Margin (as defined below) of 10% or higher in each quarter
or (b) the seventh anniversary of the Effective Date; and



(2)   The second Performance Option shall be an option to acquire 200,000 shares
of common stock of the Company, which shall vest on the earlier of: (a) the last
day of the first consecutive two quarter period in which the Company recognizes
and records total revenue, worldwide, of $90 million or more in each quarter or
(b) the seventh anniversary of the Effective Date.

Adjusted Operating Margin shall be defined as Operating Margin calculated in
accordance with GAAP, but excluding amortization of intangibles and acquired
technology, goodwill impairment charge, restructuring and other impairment
charges, purchased research and development charges related to acquisitions,
non-cash stock compensation charges or benefits, settlement of a lawsuit,
impairment of an investment. Each of the Performance Options will be granted
under the 1998 Amended and Restated Stock Option Plan of the Company. In order
to vest in a particular Performance Option as described above, you must be
employed full-time by Manugistics during the entire period from the date of
grant through the vesting date specified with respect to that particular
Performance Option. Each Performance Option shall be granted with an exercise
price per share equal to the fair market value of a share of common stock of the
Company on the grant date as determined under the 1998 Amended and Restated
Stock Option Plan.

1



--------------------------------------------------------------------------------



 



Benefits. Effective on your first day of employment and as a key executive in
Manugistics, you shall receive the comprehensive Manugistics benefits program
(the “Benefits”) in accordance with Manugistics’ written plans and which
includes:



•   No less than twenty (20) days of vacation annually



•   Employee Stock Purchase Plan



•   401(k) Retirement Plan



•   Comprehensive Medical Care



•   Dental Care



•   Employee Vision Care



•   Life/Accidental Death and Dismemberment Insurance



•   Long-Term Disability Insurance.



•   Expense reimbursement for travel from Wayne, PA to Rockville, MD.



•   Housing expenses to be reimbursed while overnight in Rockville, MD.

Manugistics will also obtain supplemental life insurance on your behalf. With
the standard employee benefit and a supplemental policy, your life insurance
amount will be $1,700,000.00. Notwithstanding the above, the supplemental life
benefit will be effective within three (3) months of the Effective Date.

Additional information on these benefits is enclosed for your reference.

Expectations. As President you are required to dedicate all of your energies and
efforts on a full-time basis to our business, as required or requested.
Accordingly, upon commencement of your employment with us, you will terminate
your affiliation with, and interest in, all other enterprises, businesses,
companies and corporations. Notwithstanding the above, Manugistics consents to
your service on the Board of Directors of, and your status as a shareholder in,
Alesco Group, Inc., provided such company remains non-competitive to Manugistics
and that your service remains in a non-operational capacity.

Trade Secrets Clause/Covenant Not to Compete/Non-Solicitation. We agree that,
during the course of your employment with us, you will be provided with
Manugistics’ and the Company’s confidential and proprietary information,
including, but not limited to, their customer and pricing information,
proprietary business plans, technical or financial information and other trade
secrets. You agree that before, during and after your employment, you will treat
all such information as confidential and proprietary and that you will not
share, disclose or use any such information for any purpose other than in
performing your duties with us. Confidential information does not include:
(a) information which is or becomes a part of the public domain through no act
or omission by you; or (b) information that is known to you prior to your
employment with Manugistics.

You further agree that during the course of your employment and for one year
thereafter not to: (a) participate, without prior written consent from the
Company’s Board of Directors and Manugistics or a person authorized thereby, in
the management or control of, or act as a consultant for or employee of, any
software or services company which is in direct competition in the Americas (as
previously defined) or in such other geographical regions for which you may be
assigned responsibilities during your employment, with Manugistics, the Company,
or any of their respective subsidiaries, divisions, or affiliates; (b) solicit
the sale of any product or service, in competition with Manugistics, the
Company, or any of their respective subsidiaries, divisions or affiliates, from
any person who is, or was at any time during your employment, a client,
customer, or prospective customer of Manugistics, the Company, or any of their
respective subsidiaries, divisions or affiliates; or (c) induce or attempt to
induce any employee or independent contractor of Manugistics, the Company, or
any of their subsidiaries, divisions, or affiliates, to terminate his or her
employment or consultant relationship in order to enter into competitive
employment or a competitive consulting relationship.

2



--------------------------------------------------------------------------------



 



Termination. As set forth above, your employment is on an at-will basis and,
therefore, your employment may be terminated at any time, for any or no reason.
Set forth below are provisions which only relate to how your compensation,
benefits and options will be affected upon your termination. These provisions
are not intended to, and shall not be read to, affect, in any way, your status
as an at-will employee.



(a)   You will be conclusively presumed to have become disabled if you shall
have been unable to fully discharge your responsibilities hereunder for a period
of six (6) consecutive months because of your physical or mental illness or
infirmity, as determined in good faith by Manugistics based upon your
eligibility for long term disability. Manugistics shall continue to provide you
with all compensation set forth in this Agreement and Benefits (to the extent
permissible under the terms of the plan governing the Benefit) during the six
(6) months preceding the date on which you shall be deemed to have become
disabled, but not thereafter. In this event, all stock options which you hold
will stop vesting on the date you are conclusively presumed disabled, and all
options which are vested on the date you are conclusively presumed disabled
shall be exercisable for a period of one (1) year from such date, after which
they shall terminate. All options which are not vested on the date you are
conclusively presumed disabled shall be forfeited.



(b)   Should you die while a Manugistics’ employee, Manugistics shall cease
providing you with all compensation and Benefits (except as may be otherwise
required under the terms of the plan governing such Benefit). In this event, all
stock options which you hold will stop vesting on the date of death and all
options which are vested on the date of death shall continue to be exercisable
by your heirs or estate for a period of one (1) year from your date of death,
after which they shall terminate. All options which are not vested on your date
of death shall be forfeited.



(c)   If Manugistics terminates your employment for any reason other than Cause
or you terminate your employment for Good Reason, you will receive your base
salary and Benefits (to the extent permissible under the terms of the plan
governing the Benefit) in accordance with Manugistics’ payroll practices for the
equivalent of a twelve (12) month period commencing on your termination date;
provided that your base salary and Benefits (except as may be otherwise required
under the terms of the plan governing the Benefits) will cease immediately if
you begin alternative full-time employment during this twelve (12) month period.
Any period during which you are receiving, under this subparagraph (c), your
base salary and Benefits is called your “severance period.” During the severance
period, you are not entitled to earn any bonus or other incentive compensation.
All stock options which you hold will stop vesting on the date your severance
period ends and all options which are vested on the date your severance period
ends shall be exercisable for a period of thirty (30) days following such date,
after which they shall terminate, provided that if such thirty (30) day period
would commence during a Company imposed blackout period, then the Company shall
extend the exercise period for a period of thirty (30) days following the
cessation of such Company imposed blackout period. All options which are not
vested on the date your severance period ends shall be forfeited. The provisions
of this subparagraph are conditioned upon your execution of a severance
agreement and full release of claims provided by Manugistics and/or the Company
in substantially the form used by Manugistics at the time of the signing of this
letter.



(d)   If Manugistics terminates your employment for Cause or you terminate your
employment without Good Reason, all compensation and Benefits (except as may be
otherwise required under the terms of the plan governing the Benefit) will cease
upon your termination. In either of these events, all stock options which you
hold will stop vesting on your date of termination and all vested options shall
continue to be exercisable for a period of thirty (30) days following your date
of termination, after which they shall terminate, provided that if such thirty
(30) day period would commence during a Company imposed blackout period, then
the Company shall extend the exercise period for a period of thirty (30) days
following the cessation of such Company imposed blackout period. In either of
the events listed under this subparagraph (d), all options which are not vested
on your date of termination shall be forfeited.



(e)   For the purposes of this Agreement:



(i)   “Cause” shall mean any one or more of the following, as determined in good
faith by Manugistics, which is not cured by you within ten (10) days’ written
notice from Manugistics of its determination: (a) gross or willful misconduct
injurious to Manugistics, the Company, or any of their subsidiaries, divisions
or affiliates, (b) an act of dishonesty that has a material adverse impact on
Manugistics, the Company, or any of their subsidiaries, divisions or affiliates,
(c) an act of insubordination that has a material adverse impact on Manugistics,
the Company, or any of their subsidiaries, divisions or affiliates; or (d)
conviction of a felony.



(ii)   “Good Reason” shall mean, as reasonably determined by you, any of the
following events that are not consented to by you: (a) any substantial reduction
in your Base Salary or bonus opportunity (as set forth above) that does not
apply generally to substantially all executive officers of the Company or
(b) any change in your title or position from either of the titles or positions
outlined above, unless such change occurs in connection with a Change of
Control.

3



--------------------------------------------------------------------------------



 



Change of Control. In the event that the Company has a change of control, which
is defined as fifty-one percent (51%) of the Company’s voting stock having a
change in ownership: (a) if your responsibilities are not affected, fifty
percent (50%) of your outstanding options set out above shall immediately vest;
(b) if your responsibilities are significantly diminished or you are actually or
constructively terminated, i.e., your responsibilities no longer consist of
those reasonably associated with the position of President, one hundred percent
(100%) of the outstanding options set out above shall immediately vest. The
number of option shares vesting shall be determined by multiplying the original
number of option shares granted which are still outstanding by the applicable
percentage. A change in ownership of “fifty-one percent (51%) of the Company’s
voting stock” shall mean a change in ownership as a result of a single purchase
or series of related purchases by a single purchaser or a group of purchasers
acting in concert by way of merger, consolidation or otherwise. The change of
control rights granted herein are in addition to other similar rights granted
under the plan under which the options are granted.

Final Determination by Board. This offer is subject to approval by the Company’s
Board of Directors. Except as specifically set forth herein, all compensation
and benefits included as part of this offer will conform to Manugistics’
standard policies, practices and plans. In the event of any question with regard
to the compensation and benefits described in this letter, the Compensation
Committee of the Company’s Board of Directors will make the final determination
with regard to any interpretation relating to the elements of your compensation
package.

Other Contingencies. In keeping with Manugistics’ policy, all offers are
contingent upon your execution of Manugistics, Inc.’s Conditions of Employment,
the Company’s Insider Trading Policy and Procedures for Officers and Directors
and Manugistics’ Employee Code of Conduct.

As required by the Immigration Reform and Control Act of 1986, on your first day
of employment you must provide Manugistics with documentation verifying your
eligibility to work in the United States. Acceptable forms of documentation are
described on the enclosed Employment Eligibility Verification form. Please read
this and the enclosed “Manugistics, Inc. Conditions of Employment.”

Dependent on the type of position you are being offered, you may be required to
obtain security clearance to work on specific projects. Therefore, you consent
to completing the necessary background investigation in order to receive this
clearance.

Parachute Payments. Payments under this agreement shall be made without regard
to whether the deductibility of such payments (or any other payments or
benefits) would be limited or precluded by Section 280G of the Internal Revenue
Code of 1986 (the “Code”) and without regard to whether such payments would
subject you to the federal excise tax levied on certain “excess parachute
payments” under Section 4999 of the Code; provided, however, that if the Total
After-Tax Payments (as defined below) would be increased by the reduction or
elimination of any payment and/or other benefit (including the vesting of your
options) under this agreement, then the amounts payable under this agreement
shall be reduced or eliminated as follows: (i) first, by the reduction or
elimination of any cash payments or other benefits (other than the vesting of
your options) and (ii) second, by the reduction or elimination of the vesting of
your options that occurs as a result of such Change of Control (as provided
above), to the extent necessary to maximize the Total After-Tax Payments. The
determination of whether and to what extent payments or vesting under this
agreement are required to be reduced in accordance with the preceding sentence
will be made by the Company’s independent, certified public accountant. In the
event of any underpayment or overpayment under this offer agreement (as
determined after the application of this paragraph), the amount of such
underpayment or overpayment will be immediately paid to you or refunded by you,
as the case may be, with interest at the applicable federal rate provided for in
Section 7872(f)(2) of the Code. For purposes of this Agreement, “Total After-Tax
Payments” means the total of all “parachute payments” (as that term is defined
in Section 280G(b)(2) of the Code) made to or for the benefit of you (whether
made hereunder or otherwise), after reduction for all applicable federal taxes
(including, without limitation, the tax described in Section 4999 of the Code).

Modification of the Terms/Conditions of Employment. The terms and conditions of
your employment cannot be modified except by written agreement, executed by
Manugistics, the Company and you.

Arbitration. In the event of a dispute concerning the terms and conditions of
employment, the parties agree to binding arbitration by and under the rules of
the American Arbitration Association (“AAA”), that the arbitration will be
conducted before an employee panel in Maryland, and that Maryland law will apply
to all disputes hereunder, without regard to conflicts of law. In the event of
an arbitration, each party shall pay its/his own fees and expenses, except that
you will bear no more than $100.00 of the AAA costs and expenses. Nothing in
this Agreement shall be read to preclude Manugistics, or the Company, from
proceeding in the state or federal courts of Maryland to enforce the trade
secret clause and/or covenant not to compete contained herein. You specifically
acknowledge that in the case of any such action, the state and federal courts of
Maryland shall have exclusive jurisdiction over you, and you agree not to object
to proceeding in the courts of Maryland on jurisdictional or venue grounds.

4



--------------------------------------------------------------------------------



 



Choice of Law. This Agreement will be governed by and interpreted in accordance
with the laws of the state of Maryland, and both parties consent to the
jurisdiction and venue in the courts of the state of Maryland.

Severability. If, for any reason, any section or portion of this Agreement shall
be held to be invalid or unenforceable, it is agreed that this determination
shall not affect the enforceability of any other section or portion of this
Agreement.

Acknowledgement. You hereby acknowledge and agree that Manugistics and the
Company shall have sole discretion with respect to all decisions and plans that
may affect their businesses including, but not limited to, expenditures or
commitment of resources for such areas as staffing, marketing, and/or
technical/product development.

Entire Agreement. This offer letter constitutes the entire agreement between the
parties regarding the subject matters addressed herein and there are no other
agreements, understandings, restrictions, warranties or representations between
the parties relating to those subject matters. This Agreement supercedes all
prior agreements, understandings, discussions, and negotiations relating to
those subject matters.

Please signify your acceptance by signing this letter, completing the enclosed
paperwork and returning these documents to Human Resources. This offer of
employment expires 7 days from the date of this letter. In keeping with
Manugistics’ policy, all offers are contingent upon successful completion of
employment references.

We look forward to your joining Manugistics on June 23, 2003, and are confident
that the association will be mutually rewarding. There will be a new employee
orientation conducted that will review our processes, procedures and standards.

Sincerely,

Manugistics Group, Inc.

Manugistics, Inc.

/s/ Gregory J. Owens

Gregory J. Owens

Chairman of the Board

Chief Executive Officer

Enclosures

Accepted by:

/s/ Jeremy P. Coote

 

--------------------------------------------------------------------------------

Name: Jeremy P. Coote Date: June 20, 2003

5